COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-05-00189-CV
                                                                              )
IN RE:  GILBERT ANDREWS                             )                   AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS      
                                                                              )
                                                                              )     
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relator, Gilbert Andrews, asks this Court to issue a writ
of mandamus against the Honorable Jose J. Baca, County Court at Law No. 7 of El
Paso County.  Mandamus will lie only to
correct a clear abuse of discretion.  Walker
v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.
proceeding).  Moreover, there must be no
other adequate remedy at law.  Id.  Based on the record before us, we are unable
to conclude that Respondent clearly abused his discretion or that Relators have no other adequate remedy.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).
 
 
May
19, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.